                 Case 20-11884-KBO            Doc 142       Filed 09/02/20        Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

TONOPAH SOLAR ENERGY, LLC,1                                 Case No. 20-11884 (KBO)

                          Debtor.                           Re: Docket Nos. 25 & 26



      NOTICE OF FILING OF BLACKLINED VERSIONS OF (I) CHAPTER 11 PLAN
      FOR TONOPAH SOLAR ENERGY, LLC, AND (II) DISCLOSURE STATEMENT
           FOR CHAPTER 11 PLAN FOR TONOPAH SOLAR ENERGY, LLC

                  PLEASE TAKE NOTICE that, on July 30, 2020, the above-captioned debtor

and debtor in possession (the “Debtor”) filed the Chapter 11 Plan for Tonopah Solar Energy,

LLC [Docket No. 25] (the “Plan”), and Disclosure Statement for Chapter 11 Plan for Tonopah

Solar Energy, LLC [Docket No. 26] (the “Disclosure Statement”).

                  PLEASE TAKE FURTHER NOTICE that for the convenience of the Court and

    all parties in interest, attached hereto as Exhibit A is a blackline indicating changes made to the

    Plan, and attached hereto as Exhibit B is a blackline indicating changes made to the Disclosure

    Statement.

                  PLEASE TAKE FURTHER NOTICE that the Debtor reserves all rights to

further alter, amend, update, or modify the Revised Plan and Revised Disclosure Statement.




1
  The Debtor in this chapter 11 case, along with the last four digits of its federal tax identification number, is
Tonopah Solar Energy, LLC (1316). The Debtor’s headquarters is located at 11 Gabbs Pole Line Road, Tonopah,
NV 89049.



26986431.1
                Case 20-11884-KBO   Doc 142     Filed 09/02/20   Page 2 of 2



Dated:       September 2, 2020      YOUNG CONAWAY STARGATT & TAYLOR, LLP
             Wilmington, Delaware
                                    /s/ Allison S. Mielke
                                    Edmon L. Morton (No. 3856)
                                    Matthew B. Lunn (No. 4119)
                                    Allison S. Mielke (No. 5934)
                                    Jared W. Kochenash (No. 6557)
                                    Rodney Square
                                    1000 North King Street
                                    Wilmington, Delaware 19801
                                    Tel: (302) 571-6600
                                    Fax: (302) 571-1253
                                    Email: emorton@ycst.com
                                             mlunn@ycst.com
                                             amielke@ycst.com
                                             jkochenash@ycst.com

                                    -and-

                                    WILLKIE FARR & GALLAGHER LLP

                                    Matthew A. Feldman (admitted pro hac vice)
                                    Paul V. Shalhoub (admitted pro hac vice)
                                    Andrew S. Mordkoff (admitted pro hac vice)
                                    Ciara A. Copell (admitted pro hac vice)
                                    787 Seventh Avenue
                                    New York, New York 10019-6099
                                    Tel: (212) 728-8000
                                    Fax: (212) 728-8111
                                    Email: mfeldman@willkie.com
                                           pshalhoub@willkie.com
                                           amordkoff@willkie.com
                                           ccopell@willkie.com

                                    Co-Counsel to the Debtor and Debtor in Possession




                                            2
26986431.1
